Citation Nr: 1402089	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  11-15 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a low back injury.

2.  Entitlement to an initial disability evaluation (rating) in excess of 50 percent for posttraumatic stress disorder (PTSD) to include memory loss.

3.   Entitlement to an initial disability evaluation (rating) in excess of 10 percent for residuals of shell fragment wound (SFW), right thigh, with osteoarthritis of the right knee.

4.  Entitlement to an initial disability evaluation (rating) in excess of 10 percent for residuals of shrapnel fragment wound (SFW), right ankle, with degenerative arthritis of the metatarsophalangeal joint, right great toe.

5.  Entitlement to an initial compensable disability evaluation (rating) for surgical scars of the right knee and right ankle.

6.  Entitlement to an increased (i.e., compensable) disability evaluation (rating) for scar, SFW, right thigh.

7.  Entitlement to an increased (i.e., compensable) disability evaluation (rating) for scar, superficial, left lower leg.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefit Management System (VBMS), to ensure a complete review of the evidence in this case.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal.  In April 2013, the Veteran submitted a formal claim for a TDIU, stating that he had last worked full-time in August 2012.  The RO will separately adjudicate the issue of entitlement to a TDIU.  Unlike the claimant in Rice, the Veteran in this case filed the formal claim for TDIU within one year of the date that he alleges that he became too disabled to work and remains fully availed of his appellate rights.  See 38 C.F.R. § 3.400 (o) (2013).  For these reasons, the Board finds that the Veteran is not prejudiced by the RO's separate adjudication of the issue of entitlement to a TDIU, and it is outside the scope of the current appeal.  

The issues of service connection for low back injury residuals, a higher initial rating for PTSD to include memory loss, and SFW residuals of the right thigh and right knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the entire rating period, the Veteran's right foot disability has been manifested by some limitation of dorsiflexion at the ankle, with mild discomfort during range of motion and increased pain and fatigue after prolonged standing, as well as some limitation of motion of the right great toe, with increased pain and mild fatigue on repetitive motion.  

2.  The Veteran does not have a "right knee" scar apart from the right thigh scar.  

3.  For the entire rating period, the Veteran's right ankle scar disability was painful on examination, stable, superficial, measured 4 centimeters by 0.5 centimeters, and did not cause limitation of motion or limitation of function.  

4.  For the entire rating period, the Veteran's right thigh scar disability was painful on examination, stable, superficial, and measured 8 centimeters by 0.5 centimeters.  

5.  For the entire rating period, the Veteran's left ankle scar disability was painful on examination, stable, superficial, measured 0.5 centimeters by 0.5 centimeters, and caused no limitation of left ankle joint motion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for residuals of SFW, right ankle, with degenerative arthritis of the metatarsophalangeal joint, right great toe, are not met or approximated for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.71a, Diagnostic Code (DC) 5010-5284 (2013).

2.  The criteria for an initial compensable disability rating for a residual right knee scar, apart from the residual right thigh scar, are not met or approximated for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.21, 4.118, DC 7804 (prior to October 23, 2008).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 10 percent disability rating for the Veteran's residual right ankle scar are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.118, DC 7804 (prior to October 23, 2008).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 10 percent disability rating for the Veteran's residual right thigh scar are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.118, DC 7804 (prior to October 23, 2008).

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 10 percent disability rating for the Veteran's residual superficial scar, left lower leg, are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.118, DC 7804 (prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In the May 2008 notice letter sent prior to the initial denial of the increased rating claims, the RO advised the Veteran that he may submit evidence showing that the scar disabilities of the left lower leg and right thigh had increased in severity, and described the types of information and evidence that he should submit in support of the claims.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claims.  The RO further explained how VA determines the disability rating and the effective date.  

Regarding the initial rating appeals, the Veteran is challenging the initial disability ratings assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 
§ 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the original claims for service connection, is needed under the VCAA for the initial rating appeals.  In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding VA's duty to assist in claims development, the RO afforded the Veteran with VA medical examinations in connection with the claims in June 2008 and April 2009.  Collectively, the medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the Veteran's claims.  The VA examiners considered the history of the claimed disabilities, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on his daily life and performed a thorough physical evaluation of the Veteran, to include x-rays; therefore, the VA medical examiners had adequate facts and data regarding the history and condition of the Veteran's claimed disabilities when providing the medical opinions.  See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  There has been no allegation or indication that there has been a material change in condition of the Veteran's disabilities since the last VA medical examinations for the claims decided herein.  For these reasons, the Board finds that the medical examination reports are adequate for rating purposes, and there is no need for further medical examination.  

Also, post-service treatment records adequately identified as relevant to the Veteran's appeal have been obtained or otherwise submitted and are associated with the record.  The service treatment records are complete and included in the record.  

The Board observes that the Veteran wrote, in a May 2011 statement, that he received a "[S]ocial [S]ecurity check."  Although no attempt to obtain any records from the Social Security Administration (SSA) has been made, review of the record shows that the Veteran is in receipt of retirement benefits from the SSA, not disability benefits.  See, e.g., April 2013 VA Form 21-8940 (noting that the Veteran checked "No" when asked if he received or expected to receive disability retirement benefits); see also April 2010 VA psychiatry medication management record (noting that the Veteran reported that he was retired and working part time for his seed business).  Therefore, records from SSA are not relevant to the current 
appeal, and there is no need to obtain them before proceeding with appellate review. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal).  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the claims decided herein.  In view of the foregoing, the Board will proceed with appellate review. 

Disability Rating Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that, in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

During the pendency of the claim/appeal, the rating criteria for evaluating skin disorders, to include scars, were revised.  See 73 Fed. Reg. 54,708-12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  In this case, the Veteran filed his increased rating claims before October 23, 2008; therefore, the revised criteria do not apply.  Although the amendment allows for a veteran to request a review of a scar disability under the revised criteria irrespective of whether such veteran's disability has increased since the last review, no such request has been made in this case.  See 77 Fed. Reg. 2909-10 (Jan. 20, 2012).

Initial Rating for SFW Residuals of the Right Ankle and Right Great Toe Analysis

For the entire rating period, the Veteran's right ankle and right great toe disabilities are collectively rated at 10 percent under the criteria found at 38 C.F.R. § 4.71a, DC 5010-5284 for traumatic arthritis with residual moderate "other" foot injury.  Under DC 5284, a 10 percent rating is warranted for a foot injury which is moderate in degree.  A 20 percent rating is warranted for a moderately severe foot injury.  A 30 percent rating is warranted for a severe foot injury.  A 40 percent rating may be assigned if there is actual loss of use of the foot.  38 C.F.R. § 4.71a, DC 5284.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that a rating in excess of 10 percent for the right foot disability under DC 5284 is warranted for any period.  In this case, in order for the Veteran to receive a higher rating than 10 percent under DC 5284, the evidence must show that the right foot disability more closely approximates moderately severe impairment (20 percent rating for a moderately severe foot injury), severe impairment (30 percent rating for a severe foot injury) or is manifested by actual loss of use of the foot (40 percent rating).  38 C.F.R. § 4.71a.  At the April 2009 VA feet examination, the evidence demonstrated right ankle dorsiflexion from 0 to 10 degrees and right ankle plantar flexion from 0 to 60 degrees without pain other than mild discomfort with both movements.  Repetitive movements caused increased pain with mild fatigue without weakness or lack of endurance following five dorsiflexions and plantarflexions, and range of motion remained the same after repetitive movements of the right ankle.  

Also, at the April 2009 VA feet examination, the evidence demonstrated right great toe metatarsophalangeal joint dorsiflexion at 60 degrees, plantarflexion at 25 degrees, proximal joint dorsiflexion at 0 degrees, and plantarflexion at 40 degrees.  The evidence demonstrated mild pain with active motion of the metatarsophalangeal joint of the right great toe at the April 2009 VA medical examination but demonstrated no hammertoes, clawfoot, high arch, or flatfoot.  The April 2009 VA medical examiner noted that the Veteran's gait was normal on standing on the toes and prolonged standing caused increased pain and fatigue on the right foot.  

The April 2009 VA feet examination report shows that the Veteran's right foot disability has been manifested by some limitation of dorsiflexion at the ankle, with mild discomfort during range of motion and increased pain and fatigue after prolonged standing, as well as limitation of motion of the right great toe, with increased pain and mild fatigue on repetitive motion.  There is no loss of use of the foot demonstrated.  There are no findings in the treatment records relevant to the rating period that contradict those articulated in the April 2009 VA feet examination, and the Veteran has reported that he has right foot pain with climbing and prolonged standing.  See August 2009 statement.  After considering the evidence and comparing the level of right foot disability to the rating criteria under DC 5284, the Board finds that the level of impairment amounts to no more than a moderate level of impairment for the entire rating period; therefore, the weight of the evidence is against a finding that the Veteran is entitled to an initial rating in excess of 10 percent under DC 5284 for any period.  38 C.F.R. §§ 4.3, 4.7. 

The Board notes that the rating criteria under DC 5284 does not explicitly identify the symptoms and/or functional impairment commensurate with a finding of "moderate," "moderately severe", or "severe" foot impairment; however, the symptoms and functional impairment demonstrated by the evidence (i.e., pain in the right ankle and resultant limitation of right ankle dorsiflexion, and pain and limited motion of the right great toe with prolonged standing and/or repetitive movement) are generally contemplated under, and closely analogous to, the criteria at 38 C.F.R. § 4.71a, DC 5278 for acquired claw foot (pes cavus).  The Veteran has alleged that he has claw foot (see May 2011 letter), although the April 2009 VA medical examiner noted that there was no claw foot demonstrated.   

Even assuming the presence of pes cavus, however, an initial rating in excess of 10 percent is not warranted.  Under DC 5278, a 10 percent rating is prescribed for unilateral acquired claw foot that is manifested by a dorsiflexed great toe, some limitation of dorsiflexion at the ankle, and definite tenderness under the metatarsal head.  A 20 percent rating is prescribed when all toes tend to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness over the metatarsal heads.  

In this case, the Veteran's service-connected right foot disability is manifested by some limitation of right great toe motion, with increased pain and fatigue in the great toe (i.e., the only service-connected toe) on repetition, and some limitation of right ankle dorsiflexion, with increased pain and fatigue without additional loss of motion on prolonged standing in the right ankle.  The overall disability picture involving the Veteran's right foot disability more nearly approximates the symptoms contemplated by the schedular criteria for a 10 percent rating under DC 5278, which tends to support the finding that the Veteran is appropriately rated at 10 percent rating under DC 5284 for moderate impairment of the right foot.  38 C.F.R. §§ 4.3, 4.7. 

The Board has considered whether separate ratings for the Veteran's right ankle and right foot disabilities would result in a rating in excess of 10 percent; however, the weight of the evidence is against such a finding.  Under the rating criteria at 38 C.F.R. § 4.71a, DC 5271, a 10 percent rating is prescribed for moderate limited motion of the ankle, and a 20 percent rating is prescribed for marked limitation of motion of the ankle.  Normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2013).
Because the evidence demonstrates some loss of right ankle dorsiflexion (10 out of 20 degrees) but normal right ankle plantarflexion (45 out of 45 degrees), the Board finds that the limitation of right ankle motion amounts to no more than a "moderate" level of limitation; therefore, a 10 percent rating would be warranted for the right ankle under DC 5271.  

A higher rating is not warranted under any other potentially applicable rating criteria.  A rating in excess of 10 percent for right ankle limitation of motion is not warranted under DC 5270 (for ankle ankylosis) or DC 5272 (for ankylosis of the subastragalar or tarsal joint) because the evidence does not demonstrate ankylosis of the ankle or subastragalar or tarsal joint.  Also, the Veteran has not undergone an astragalectomy; therefore, the 20 percent rating under DC 5274 for astragalectomy is not warranted.  Furthermore, the evidence does not demonstrate malunion of the os calcis or astragalus; therefore, a higher rating under DC 5273 (for malunion of the os calcis or astragalus) is not warranted.  The only DCs that individually rate the great toe (i.e., the great toe is not rated in combination with other symptoms and/or toes) pertain to great toe amputation and hammertoe, which are not applicable in this case because the Veteran has not had the great toe amputated or demonstrated hammertoe.  See 38 C.F.R. § 4.71a, DCs 5171 (for great toe amputation) and 5282 (for hammertoe) (2013).  Even if the evidence demonstrated hammertoe of the right great toe, as alleged in the May 2011 statement, it would be rated at 0 percent under the rating criteria at DC 5282.  Therefore, a rating in excess of 10 percent is not warranted, even if the ankle and great toe disabilities were rated separately under other DCs.

The Board next finds that the Veteran is not entitled to a rating in excess of 10 percent based on muscle impairment.  At the April 2009 VA muscles examination, the VA medical examiner specifically noted the muscle impairment resulting from the SFW involved Muscle Group XIV.  The criteria at 38 C.F.R. § 4.73, DC 5314 for impairment of Muscle Group XIV pertains to impairment of the hip and knee, not the ankle or foot; therefore, a rating in excess of 10 percent is not available under that DC for the right foot disability.

Furthermore, the Veteran is in receipt of a 10 percent rating for peripheral neuropathy of the right lower extremity effective April 30, 2008 (see October 2009 rating decision) under the criteria at 38 C.F.R. § 4.71a, DC 8520 for a condition analogous to impairment of the sciatic nerve; however, the Board finds that the current 10 percent rating for the right foot disability under the criteria at 38 C.F.R. § 4.71a, DC 5010-5284 is not pyramiding.  While the Veteran's reported pain and numbness from the knee down are contemplated in the 10 percent rating under 38 C.F.R. § 4.71a, DC 8520, the symptoms of limitation of dorsiflexion at the ankle and great right toe are not contemplated in the rating under Diagnostic Code 8520.  

Finally, the Board has considered whether the initial rating appeal issue warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the assigned 10 percent schedular rating under DC 5284.  As stated above, the Veteran's right foot disability is manifested by some limitation of dorsiflexion at the ankle, with mild discomfort during range of motion and increased pain and fatigue after prolonged standing, as well as limitation of motion of the right great toe, with increased pain and mild fatigue on repetitive motion.  There is no loss of use of the foot demonstrated.  The schedular criteria under DC 5010-5284 do not delineate such symptomatology in the criteria and, instead, more generally considers the overall disability picture, without limitation of factors for consideration; therefore, these more specific findings and impairments were considered when assessing the overall degree of severity for a rating under DC 5010-5284.  In this case, the Board finds that the Veteran's right foot disability is appropriately considered to more nearly approximate a moderate level of impairment and, accordingly, contemplates all the encompassed symptomatology and impairment.  The criteria and factors at 38 C.F.R. §§ 4.40, 4.45, 4.59, and Deluca are incorporated as part of the schedular rating criteria and are considered in the currently assigned 10 percent schedular rating.  For these reasons, the Board finds that the schedular criteria are not inadequate to rate the Veteran's right foot disability, and referral for consideration of extraschedular rating is not necessary.

Compensable Initial Rating for Right Knee and Right Ankle Surgical Scars Analysis

For the entire rating period, the Veteran's service-connected right knee and ankle scar disabilities have been collectively rated at 0 percent under the former (i.e., old) criteria found at 38 C.F.R. § 4.118, DC 7805.  Under DC 7805, "other" scars are to be rated based on limitation of function of the part affected.  

Right Knee Scar Rating Analysis

After review of the lay and medical evidence of record pertaining to the "right knee" surgical scar, the Board finds that the weight of the evidence is against finding that a compensable rating is warranted under any DC pertaining to the rating of scars because to do so would constitute pyramiding.  38 C.F.R. § 4.14.  As explained below, a 10 percent rating has been awarded for a residual right thigh scar that is painful on examination under DC 7804 (in effect prior to October 23, 2008).  At the June 2008 VA medical (i.e., scars) examination, a right thigh scar was noted to be located on the lateral aspect of the right thigh lateral to the knee joint, and to measure 8 centimeters (cm) in length with less than 0.5 cm in diameter.  There were no other scars identified in the region of the right thigh or right knee at the June 2008 VA medical examination.  Later, at the April 2009 VA muscles examination, a right knee surgical scar was described as being located on the lateral aspect of the right knee at about 4 cm above the right patella laterally, and 5 cm behind the lateral aspect of the right patella.  The April 2009 VA medical examiner noted that the total length of the scar was 7 cm vertically and up to 0.5 to 1 cm in maximum diameter.  The same April 2009 VA medical examiner referenced a surgical scar on the lateral aspect of the right knee measuring 7 cm vertically with maximum diameter of 1 cm in the VA joints examination report.  The April 2009 VA medical examiner did not identify any other scars located on the right knee or right thigh.  

After considering the descriptions of the right thigh scar at the June 2008 VA medical examination and the right knee scar at the April 2009 VA medical examination (i.e., particularly the size and location of the scar), the Board finds that the right thigh scar described at the June 2008 VA medical examination and the right knee scar described at April 2009 VA medical examinations are the same scar because "both" scars were noted to be on the lateral aspect of the right knee/thigh, and "both" scars had similar measurements in size.  Also, no other scars were identified in the area of the right knee or right thigh at either VA medical examination, which is unlikely given the fact that evaluation of residual scars was part of the VA medical examinations.  Because the April 2009 VA medical examiner specifically noted that the Veteran had pain under a residual scar at the right lateral distal thigh, and the notation was considered when granting the 10 percent rating under DC 7804, the Board finds that it is more appropriate to rate the scar as a "right thigh" scar, rather than a "right knee" scar.  Because the Veteran is already in receipt of a 10 percent rating for the residual right thigh scar for reasons explained below, the Board finds that a separate compensable rating for the "right knee" scar would be pyramiding and is prohibited.  See 38 C.F.R. § 4.14.

Right Ankle Scar Rating Analysis

After review of the lay and medical evidence pertaining to the right ankle surgical scar, the Board finds that the weight of the evidence is against finding that the schedular criteria for a compensable rating under DC 7805 have been met or approximated.  The June 2008 VA medical examiner specifically noted that there was no limitation of motion or limitation of function caused by the right ankle surgical scar.  Moreover, for reasons explained above, a 10 percent rating has been awarded under the criteria at 38 C.F.R. § 4.71a, DC 5271 for limited motion of the right ankle.  Thus, even if the right ankle scar affected the ankle joint, the functional limitation would already be contemplated in the 10 percent rating under DC 5271.  For these reasons, the Board finds that a compensable initial rating under DC 7805 based on limitation of function of the affected part is not warranted because the evidence weighs against finding that the right ankle scar causes limitation of function of the right ankle joint.  Furthermore, any limitation of function of the right ankle joint caused by the scar, even if present, would already be compensated by the 10 percent rating under 38 C.F.R. § 4.71a, DC 5284 for moderate right foot impairment; therefore, a separate compensable rating based on the same symptomatology is prohibited.  38 C.F.R. § 4.14.       

After considering other potentially applicable DCs pertaining to scars under the old rating criteria for scars, the Board finds that the evidence is in equipoise on the question of whether the evidence demonstrates a painful right ankle scar such that an initial 10 percent rating under DC 7804 is warranted.  At the April 2009 VA feet examination, the Veteran reported pain from the right ankle scar.  Also, at the Board hearing, the Veteran testified that he had a painful right ankle scar.  See Board hearing transcript, pages 15-16.  Although the June 2008 VA medical examiner noted that there was no pain on examination of the right ankle scar, and the April 2009 VA medical examiner similarly noted that there was no tenderness on the right ankle scar itself, the Veteran is competent to report having a painful right ankle scar on examination.  Also, in an August 2009 letter, the Veteran explained that he had difficulty understanding the VA medical examiner when asked if the scar caused him any pain due to hearing loss and, consequently, inaccurately answered the question posed.  

After considering the Veteran's reasonable explanation for why he inaccurately reported that the right ankle scar was not painful at the VA medical examination, the Board finds the Veteran's account of a painful right ankle scar on examination to be credible.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that that the criteria for the maximum 10 percent rating for the right ankle scar under the former version of DC 7804 is met.  38 C.F.R. §§ 4.3, 4.7. 

The Board next finds that the weight of the evidence is against a finding that a rating in excess of 10 percent is warranted for the residual right ankle scar under any other potentially applicable DCs for rating scars.  See Schafrath, 1 Vet. App. 589; see also 38 C.F.R. § 4.118, Diagnostic Codes 7801-7803 (prior to October 23, 2008).  Under DC 7801, a 10 percent evaluation is warranted where a scar, which is not on the head, face, or neck, is deep or causes limitation of motion, and is at least 6 square inches in size.  A 20 percent rating is warranted under DC 7801 for scars that are deep or cause limitation of motion and exceed 12 square inches in size.  38 C.F.R. § 4.118 (prior to October 23, 2008).  Under DC 7802, a maximum 10 percent evaluation is warranted where a scar that is not on the head, face, or neck is superficial, does not cause limitation of motion, and is at least 144 square inches in size.  DC 7803 provides a maximum 10 percent rating for scars that are superficial and unstable.  

At the June 2008 VA medical examination, the right ankle scar was noted to be superficial, located over the right lateral malleolus, and to measure 4 cm in length and less than 0.5 cm in diameter.  The June 2008 VA medical examiner also noted that the right ankle scar demonstrated no adherence to the underlying tissue, the texture of the skin was normal, and the scar was stable without loss of covering of skin.  As stated above, the June 2008 VA medical examiner noted that the scar did not cause limitation of motion or limitation of function.  The April 2009 VA medical examiner noted that the Veteran had a surgical scar on the lateral aspect of the right ankle and foot in front of the lateral malleolus approximately 4 cm away from the distal lateral malleolus and measuring 4 cm in length and 0.3 centimeters in maximum width.  The April 2009 VA medical examiner noted that the scar was stable without signs of inflammation, swelling, or edema, or keloid formation and was not adherent or deep.  The April 2009 VA medical examiner additionally noted that there was no loss of tissue noted, and no joint effusion on the ankle.  

The VA medical examination findings weigh against a finding that the Veteran is entitled to an initial rating in excess of 10 percent for the scar disability based on scarring other than on the head, face, or neck, that is deep or that causes limited motion (DC 7801); scarring other than on the head, face, or neck, that is superficial and does not cause limited motion and covers an area of 144 square inches or greater (DC 7802); and unstable scarring (DC 7803) because the scar is superficial (i.e., not deep), does not cause limited motion, does not cover an area greater than 6 square inches, and is stable.  There are no contrary findings in relevant treatment records.  For these reasons, the Board finds that the weight of the evidence is against the assignment of an initial rating in excess of 10 percent under any of these DCs.

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321; Thun at 111.  In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the 10 percent rating for the residual right ankle scar, which is based on evidence of pain associated with the scar on examination.  As discussed above, the right ankle scar disability does not cause limitation of motion, is not deep, is not unstable, and is not of the size required for a rating in excess of 10 percent.  The schedular criteria for rating scar disabilities contemplates resulting disfigurement, scars that are deep and cause limited motion, the size of the scars, scars that are unstable, scars that cause limitation of function of the affected part, and scars that are painful on examination.  There is no symptomatology and/or functional impairment that are not considered by the rating criteria.  The Veteran's 10 percent schedular rating fully contemplates all the symptoms and functional impairment related to the scar disability; therefore, the Board finds that the schedular criteria are adequate to rate the scar disability, and referral for consideration of extraschedular rating is not required.

Compensable Rating for Right Thigh Scar Analysis

For the entire rating period, the Veteran's service-connected right thigh scar disability is rated at 0 percent under the former (i.e., old) criteria found at 38 C.F.R. § 4.118, DC 7805.  Under DC 7805, "other" scars are to be rated based on limitation of function of the part affected.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the schedular criteria for a compensable rating under DC 7805 have been met or approximated.  The April 2009 VA medical examiner noted that the residuals of shrapnel fragment wound to the right lateral distal thigh was manifested by a chronic scar and pain under the scar "affecting the right knee joint;" however, for the entire rating period, the Veteran is in receipt of a 10 percent rating for residuals of a shell fragment wound at the right thigh with osteoarthritis of the right knee under the criteria at 38 C.F.R. § 4.71a, DC 5010-5260.  The 10 percent schedular rating was awarded for osteoarthritis and pain on range of motion testing for the right knee.  See August 2009 rating decision.  There are no other joints affected by the right thigh scar, and there is no limitation of function that is not already contemplated in the 10 percent rating.  For these reasons, the Board finds that a compensable initial rating under DC 7805 based on limitation of function of the affected part is not warranted because those symptoms are already compensated by the separate 10 percent rating under 38 C.F.R. § 4.71a, DC 5010-5260, and a separate compensable rating based on the same symptomatology is prohibited.  38 C.F.R. § 4.14.       

After considering other potentially applicable DCs pertaining to scars under the old rating criteria for scars, the Board finds that the evidence is in equipoise on the question of whether the residual, superficial scar on the Veteran's right thigh is painful on examination such that a 10 percent rating under the old version of DC 7804 is warranted.  Under DC 7804, a maximum 10 percent rating is warranted for scars that are superficial and painful on examination.  At the June 2008 VA medical examination, the VA medical examiner noted that the Veteran's right thigh scar was superficial and demonstrated no pain on examination; however, the April 2009 VA medical examiner noted a diagnosis of residuals of shrapnel fragment wound to the right lateral distal thigh with chronic scar and "pain under the scar."  Also, at the Board hearing, the Veteran testified that he had a painful right thigh scar.  See April 2013 Board hearing transcript, page 16).  In light of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for the maximum 10 percent rating under the former version of DC 7804 have been approximated.  

The Board next finds that the weight of the evidence is against a finding that a rating in excess of 10 percent is warranted for the residual right thigh scar under any other potentially applicable DCs for rating scars.  See Schafrath; see also 38 C.F.R. § 4.118, DCs 7801-7803 (prior to October 23, 2008).  Under DC 7801, a 10 percent evaluation is warranted where a scar, which is not on the head, face, or neck, is deep or causes limitation of motion, and is at least 6 square inches in size. A 20 percent rating is warranted under DC 7801 for scars that are deep or cause limitation of motion and exceed 12 square inches in size.  38 C.F.R. § 4.118 (prior to October 23, 2008).  Under DC 7802, a maximum 10 percent evaluation is warranted where a scar that is not on the head, face, or neck is superficial, does not cause limitation of motion, and is at least 144 square inches in size.  DC 7803 provides a maximum 10 percent rating for scars that are superficial and unstable.  

At the June 2008 VA medical examination, the right thigh scar was noted to be superficial, located on the lateral aspect of the right thigh lateral to the knee joint, and to measure 8 centimeters in length and less than 0.5 centimeters in diameter.  The June 2008 VA medical examiner also noted that the right thigh scar demonstrated no adherence to the underlying tissue, the texture of the skin was normal, and the scar was stable without loss of covering of skin.  This evidence weighs against finding that the Veteran is entitled to an increased rating in excess of 10 percent for the scar disability based on scarring other than on the head, face, or neck, that is deep or that causes limited motion (DC 7801); scarring other than on the head, face, or neck, that is superficial and does not cause limited motion and covers an area of 144 square inches or greater (DC 7802); and unstable scarring (DC 7803) because it shows that the scar is superficial (i.e., not deep), does not cover an area greater than 6 square inches, and is stable.  There are no contrary findings in relevant treatment records.  For these reasons, the Board finds that the weight of the evidence is against the assignment of an initial rating in excess of 10 percent under any of these DCs.  38 C.F.R. §§ 4.3, 4.7. 

The Board has further considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321; Thun at 111.  In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the 10 percent rating, which is based on the Veteran's credible report of pain associated with the residual right thigh scar and the VA medical examiner's diagnosis noting pain under the scar.  As discussed above, any limitation of motion that may be caused by the right thigh scar disability is already contemplated in the schedular rating for the right knee disability under 38 C.F.R. § 4.71a, DC 5010-5260.  The right thigh scar disability is not deep, is not unstable, and is not the size required for a rating in excess of 10 percent under the rating criteria.  The right thigh scar disability is superficial, measures 8 centimeters by 0.5 centimeters, is located on the lateral aspect of the right thigh, and is stable.  The schedular criteria for rating scar disabilities contemplates resulting disfigurement, scars that are deep and cause limited motion, the size of the scars, scars that are unstable, and scars are painful on examination.  There are no symptomatology and/or functional impairments that are not considered by the rating criteria.  The Veteran's 10 percent schedular rating fully contemplates all the symptoms and functional impairment related to the scar disability; therefore, the Board finds that the schedular criteria are adequate to rate the scar disability, and referral for consideration of extraschedular rating is not required.

Compensable Rating for Left Lower Leg Scar Analysis

For the entire rating period, the Veteran's service-connected left lower leg scar disability is rated at 0 percent under the former (i.e., old) criteria found at 38 C.F.R. § 4.118, DC 7805.  Under DC 7805, "other" scars are to be rated based on limitation of function of the part affected.

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the schedular criteria for a compensable rating under DC 7805 have been met or approximated.  At the April 2009 VA medical examination, the VA medical examiner noted that there was no limitation of motion caused by the scar affecting the left ankle joint, and the Veteran denied having any limitations of routine daily activities or during employment due to the scar.  There are no contrary findings in treatment records relevant to the rating period.  For these reasons, the Board finds that an increased (i.e., compensable) rating under DC 7805 is not warranted.  38 C.F.R. § 4.118. 

After considering other potentially applicable DCs pertaining to scars under the old rating criteria for scars, the Board finds that the evidence is in equipoise on the question of whether a residual, superficial scar on the Veteran's left lower leg is painful on examination such that a 10 percent rating under the old version of 
DC 7804 for painful scars on examination is warranted.  Under DC 7804, a maximum 10 percent rating is warranted for scars that are superficial and painful on examination.  On the one hand, the April 2009 VA medical examiner noted, in the examination report, that the Veteran's left ankle scar was nontender on examination, which suggests that the Veteran's left ankle scar is not painful on examination and appropriately rated at 0 percent; however, in the same April 2009 VA examination report, the VA medical examiner diagnosed the Veteran with a residual left ankle scar, with "intermittent pain under the scar."  The April 2009 VA medical examiner's diagnosis later in the examination report indicates that, despite the absence of scar tenderness objectively demonstrated on the day of the examination, the VA medical examiner found the Veteran's complaints of intermittent pain and sensitivity under the scar when he wears boots or tight shoes to be credible.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for the maximum 10 percent rating under the former version of DC 7804 are met.  38 C.F.R. §§ 4.3, 4.7. 

The Board next finds that the weight of the evidence is against a finding that a rating in excess of 10 percent is warranted under any other potentially applicable DCs.  See Schafrath; see also 38 C.F.R. § 4.118, DCs 7801-7803 (prior to October 23, 2008).  Under DC 7801, a 10 percent evaluation is warranted where a scar, which is not on the head, face, or neck, is deep or causes limitation of motion, and is at least 6 square inches in size.  A 20 percent rating is warranted under DC 7801 for scars that are deep or cause limitation of motion and exceed 12 square inches in size.  38 C.F.R. § 4.118 (prior to October 23, 2008).  Under DC 7802, a maximum 10 percent evaluation is warranted where a scar that is not on the head, face, or neck is superficial, does not cause limitation of motion, and is at least 144 square inches in size.  DC 7803 provides a maximum 10 percent rating for scars that are superficial and unstable.  

At the April 2009 VA medical examination, the scar was described as a superficial scar measuring 0.5 centimeters by 0.5 centimeters and located just above the medial malleolus that caused no limitation of left ankle joint motion and showed no evidence of skin or scar breakdown.  The April 2009 VA medical examiner also noted that the Veteran denied having any limitations of routine daily activities and during employment due to the scar and denied any disfigurement obviously seen.  This evidence weighs against finding that the Veteran is entitled to an increased rating in excess of 10 percent for the scar disability based on scarring other than on the head, face, or neck, that is deep or that causes limited motion (DC 7801); scarring other than on the head, face, or neck, that is superficial and does not cause limited motion and covers an area of 144 square inches or greater (DC 7802); and unstable scarring (DC 7803) because the scar is superficial (i.e., not deep), does not cover an area of 144 square inches or greater, and does not cause limited motion or any other functional limitation needed for a higher rating under DCs 7801 through 7803.  There are no contrary findings in relevant treatment records.  For these reasons, the Board finds that the weight of the evidence is against the assignment of an increased rating in excess of 10 percent under any of these DCs.  38 C.F.R. §§ 4.3, 4.7. 

The Board has further considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321; Thun at 111.  In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the current 10 percent rating, which is based on evidence of intermittent pain associated with the residual left ankle scar.  As discussed above, the left ankle scar disability does not cause limitation of motion, is not deep, is not unstable, and is not of the size required for a rating in excess of 10 percent.  The left ankle scar disability is superficial, measures 0.5 centimeters by 0.5 centimeters, is located just above the medial malleolus, causes no limitation of left ankle joint motion, and shows no evidence of skin or scar breakdown.  At the April 2009 VA medical examination, the Veteran denied having any limitations of routine daily activities and during employment due to the scar and denied any disfigurement obviously seen.  The schedular criteria for rating scar disabilities contemplates resulting disfigurement, scars that are deep and cause limited motion, the size of the scars, scars that are unstable, and scars are painful on examination.  There is no symptomatology and/or functional impairment that are not considered by the rating criteria.  The Veteran's 10 percent schedular rating fully contemplates all of the symptoms and functional impairment related to the scar disability; therefore, the Board finds that the schedular criteria are adequate to rate the scar disability, and referral for consideration of extraschedular rating is not required.


ORDER

An initial disability rating in excess of 10 percent for residuals of SFW, right ankle, with degenerative arthritis of the metatarsophalangeal joint, right great toe, is denied.

An initial compensable rating for a surgical scar of the right knee, for the entire rating period, is denied.

An initial 10 percent rating for a surgical scar of the right ankle, for the entire rating period, is granted.  

An increased 10 percent rating for scar, SFW, right thigh, for the entire rating period, is granted.  

An increased 10 percent rating for the residual scar, SFW, right thigh, for the entire rating period, is granted.  

An increased rating of 10 percent for the residual, superficial scar of the left lower leg, for the entire rating period, is granted.  


REMAND

After review of the record, the Board finds that a remand for further evidentiary development is required before proceeding to evaluate the merits of the claims for service connection of low back injury residuals, a higher initial disability rating for PTSD to include memory loss, and a higher initial rating for SFW residuals of the right thigh and right knee. 

Service Connection for Low Back Injury Residuals

At the April 2009 VA medical examination, the VA medical examiner diagnosed degenerative lumbar disc disease and osteoarthritis of the lumbosacral spine and opined that it was less likely than not that the Veteran's low back disability is related to the in-service rocket propelled grenade (RPG) blast.  When providing rationale for the medical opinion, the VA medical examiner noted only that there was no documentation of a back injury in the service treatment records; however, the Veteran is in receipt of the Purple Heart Medal, which denotes combat service, and is entitled to the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2013).  The Veteran has repeatedly stated that he suffered a low back injury during service when the blast from the RPG blew him into a ditch, and the account of low back injury due to the in-service RPG blast is consistent with the circumstances, conditions, or hardships of his combat service; therefore, the Veteran's lay account of in-service low back injury is sufficient to establish service incurrence even in the absence of in-service documentation of the injury.  See, e.g., April 2008 VA Form 21-4138.  Because the VA medical examiner's opinion is based on an inaccurate factual premise as it relates to the occurrence of an in-service back injury, the Board finds that it is inadequate, and an addendum medical opinion is needed. 

Initial Rating for PTSD

At the Board hearing, the Veteran testified that, in August 2012, he had to close his seed business due to increased forgetfulness and increased difficulty managing the anger.  He also reported that the symptoms were so severe that he sought psychiatric treatment through the Terre Haute VAMC.  Because the Board hearing testimony suggests that the PTSD disability may have worsened since the last VA medical examination provided to the Veteran more than five years earlier (i.e., in June 2008), and the most recent VA treatment records are dated in 2011 (i.e., prior to the reported onset of increased psychiatric symptoms), a remand for further examination and to obtain updated VA treatment records is warranted. 

Initial Rating for SFW Residuals of the Right Thigh and Right Knee 

At the Board hearing, the Veteran testified that he had recently (i.e., in January) had right knee surgery at a private medical facility.  See Board hearing transcript, pages 13-14.  Because the Board hearing testimony suggests that there has been a material change in the right knee disability since the last VA medical examination (i.e., the April 2009 VA medical examination), a remand for further examination is warranted. 

Accordingly, the issues of service connection for residuals of a low back injury, an initial rating in excess of 50 percent for PTSD to include memory loss, and an initial rating in excess of 10 percent for SFW residuals of the right thigh and right knee are REMANDED for the following actions:

1.  Obtain an addendum VA medical opinion from the April 2009 VA medical examiner (or another appropriate medical professional) regarding the likely etiology of the Veteran's low back disability, without further medical examination of the Veteran unless needed to provide the requested opinion.   All relevant documents must be made available to and reviewed by the examiner in rendering the opinion.   

Based on review of the appropriate records, for each diagnosis of a low back disability, the examiner should offer the following opinion:  

Is it as likely as not (i.e., to at least a 50 percent degree of probability) that it had its onset during, or was otherwise causally or etiologically related to service?  For the purposes of providing the addendum medical opinion, the examiner should assume that the Veteran landed on the low back and suffered injury when blown into a ditch by an in-service RPG blast.  

The term "as likely as not" does not mean within the realm of medical possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as to find against it.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.   

2.  Obtain VA treatment records from the Terre Haute VA Outpatient Clinic in Terre Haute, Indiana that pertain to any psychiatric treatment received by the Veteran from March 2011 to the present.  All VA treatment records obtained should be associated with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).

3.  Thereafter, schedule the Veteran for a VA psychiatric (PTSD or mental disorders) examination to assess the current nature and severity of the PTSD to include memory loss.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records and any indicated testing and studies, the examiner should identify the symptoms and impairments that are attributable to PTSD to include memory loss. 

4.  Schedule the Veteran for appropriate VA examination to assess the current nature and severity of the SFW residuals to the right thigh and right knee.  All relevant documents should be made available to and reviewed by the examiner.  An interview of the Veteran regarding his relevant medical history, a physical examination, and all tests and studies required to respond to the following question should be performed.

The examiner should identify the current symptoms and impairments that are attributable to the right thigh and right knee disability, to include comment on whether there is any residual muscle impairment (and, if so, identify the muscle group involved). 

The extent of any incoordination, weakened movement, and fatigability on use due to pain must also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination, as well as on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

5.  After any additional notification and/or development deemed necessary is undertaken, the remanded issues should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


